t c memo united_states tax_court clayton w plotkin petitioner v commissioner of internal revenue respondent docket no filed date wayne a smith for petitioner charles b burnett and j robert cuatto for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax as well as a dollar_figure sec_6662 accuracy-related_penalty the first issue for decision is whether the amount which petitioner received as a unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure - - loan from his employer’s pension_plan constitutes a taxable_distribution under sec_72 if so we must determine whether petitioner is liable for the 10-percent additional tax under sec_72 by reason of such distribution as well as whether petitioner is liable for the sec_6662 accuracy- related penalty findings_of_fact certain facts have been stipulated and are so found the stipulation of facts and the exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in phoenix arizona petitioner is an attorney who practices primarily in the fields of civil litigation and domestic relations during the year at issue petitioner conducted his law practice through a professional_corporation clayton w plotkin p c the corporation petitioner was the corporation’s sole director officer and shareholder in the corporation adopted the clayton w plotkin p c money purchase plan the plan a pension_plan exempt from income_taxation pursuant to sec_401 and sec_501 after hiring an attorney to establish the plan petitioner hired e a edberg and associates edberg to administer the plan the plan was restated in amended in and ultimately terminated in - - in edberg prepared a loan policy for the plan which was adopted by petitioner as the sole member of the plan’s advisory committee pursuant to the policy a plan participant could apply for a loan in an amount not to exceed one-half of the participant’s nonforfeitable accrued_benefit the maximum aggregate dollar amount of loans outstanding to any one participant when aggregated with all participant loans from other employer qualified_plans could not exceed dollar_figure all loans were subject_to approval by the plan’s advisory committee in date petitioner’s nonforfeitable accrued_benefit in the plan was dollar_figure there is no evidence that he had previously borrowed from the plan with respect to loans the proceeds of which were to be used by a plan participant to acquire a dwelling that the participant would use as his principal_residence the loan policy permitted a repayment term of up to years with respect to all other loans the repayment term could not exceed years the loan policy specifically provided as follows participants should note the law treats the amount of any loan other than a home loan not repaid five years after the date of the loan as a taxable_distribution on the last day of the five year period or if sooner at the time the loan is in default lft the dollar_figure figure was required to be reduced by the excess of the participant’s highest outstanding loan balance during the 12-month_period ending on the date of the loan over the participant’s current outstanding loan balance on the loan date - - a participant extends a non-home loan having a five year or less repayment term beyond five years the balance of the loan at the time of the extension is a taxable_distribution to the participant during november of petitioner sought to borrow against his accrued_benefit under the plan pursuant to edberg’s recommendation petitioner authorized the loan transaction on behalf of the corporation’s board_of directors as well as the shareholders the minutes of the board and shareholders meeting held on date provide as follows the meeting was held because the pension_plan administrators edberg’s people indicate that there must be corporate approval in order for clayton w plotkin to borrow from the pension_plan according to annie at edberg’s office plotkin is able to borrow up to dollar_figure but he only wants to borrow dollar_figure the loan must be secured must be payable at least guarterly of principal and interest it can be amortized over any length but it must be paid off at five years with a balloon payment balance and interest should be prime plus one or two percent if there have been no other loans or changes plotkin can borrow again at the end of the five years in the amount needed to pay off the balance of the loan resolved that clayton w plotkin be allowed to borrow dollar_figure from the pension and that there be a note with a deed_of_trust secured to plotkin’s house the interest rate on the loan is to be with monthly payments of principal and interest of dollar_figure payments are to be due the lst day of the month and will be late if not received by the 15th day of the month payments start the loan payments will be based on a year payment with a balloon payment due when the loan is supposed to be paid off if he is able plotkin may borrow from the pension_plan to pay off the balance due but must meet the requirements at that time we will get a schedule - - from the cpa on the years with each year on it so that we will know the balance to be paid when the loan is supposed be paid off also on date petitioner executed a promissory note which he prepared evidencing the terms of the loan the note provided that petitioner was borrowing dollar_figure from the plan at an annual interest rate of percent with respect to repayment terms the note provided that petitioner was to make monthly payments at the rate of dollar_figure petitioner inadvertently omitted from the promissory note the term requiring a balloon payment at the end of years nonetheless at the time of signing the promissory note petitioner intended to repay the loan at the end of years through a balloon payment of the then outstanding principal balance in order that he would know the proper amount of the balloon payment petitioner requested the accounting firm of hill d’amore co ltd to prepare an amortization schedule for the loan the amortization schedule bearing the letterhead of petitioner’s accountant and dated date reflected the following items a loan date of date a loan balance of dollar_figure a nominal annual interest rate of percent respondent does not dispute petitioner’s assertion that at the time the promissory note was executed petitioner intended to satisfy the loan through a balloon payment at the end of years - - monthly payments of dollar_figure a 15-year term and a principal balance of dollar_figure at the end of the initial years of the loan the same accountant who prepared the amortization schedule prepared petitioner’s income_tax return the loan was secured_by petitioner’s principal_residence as evidenced by a deed_of_trust which petitioner prepared and executed in favor of the plan although the loan was secured_by petitioner’s residence petitioner did not use the proceeds of the loan to acquire his residence the plan was terminated during february of at that time petitioner satisfied the loan by recognizing as a distribution the outstanding balance on the promissory note petitioner reported the distribution together with an early distribution penalty on his income_tax return opinion a distributions from the plan sec_402 provides generally that distributions froma qualified_plan are taxable to the distributee in the taxable_year of the distributee in which distribution occurs pursuant to sec_72 sec_72 a provides the general_rule that proceeds of a loan from a qualified_employer_plan to a plan participant are treated as a taxable_distribution to the the first monthly payment reflected on the amortization was actually dollar_figure due on date _- _- participant in the year in which the loan proceeds are received see patrick v commissioner tcmemo_1998_30 affd 181_f3d_103 6th cir prince v commissioner tcmemo_1997_324 estate of gray v commissioner tcmemo_1995_421 sec_72 however provides an exception to this general_rule under this exception a loan is not treated as a taxable_distribution if the principal_amount of the loan when added to the outstanding balance of all other loans from the same plan does not exceed a specified limit see sec_72 a the loan by its terms must be repaid within years from the date of its inception or is made to finance the acquisition of a home which is the principal_residence of the participant see sec_72 b and the loan must have substantially level amortization with quarterly or more frequent payments required over the term of the loan see sec_72 c respondent argues that the loan at issue did not qualify for the exception provided by sec_72 accordingly respondent determined that distribution of the loan proceeds from the plan constituted a taxable_distribution pursuant to sec_72 a petitioner on the other hand contends that the loan satisfies each requirement of the sec_72 p exception repayment term we begin with the repayment term of petitioner’s loan in order for a loan to be excepted from being treated as a taxable_distribution under sec_72 a the loan generally must require by its terms repayment within years see sec_72 b with respect to repayment provisions the promissory note executed by petitioner called for monthly payments of dollar_figure at the percent rate of annual interest stated in the note satisfaction of the loan would not have occurred until the fifteenth year of the loan respondent points out that the loan by its terms did not require repayment within years accordingly respondent argues that the loan failed to satisfy sec_72 b petitioner concedes that the promissory note as drafted omitted the 5-year repayment provision petitioner testified that he intended the promissory note to contain a provision calling for a balloon payment at the end of the fifth year of the loan to satisfy the then outstanding principal balance and that the omission of such provision was a product of a drafting mistake on his part in support of his testimony petitioner while an exception exists for loans the proceeds of which are used to purchase a principal_residence see sec_72 p b the proceeds of the loan which petitioner took from the plan were not used by petitioner for this purpose accordingly the exception to the 5-year repayment term requirement does not apply in this case - notes that the loan policy adopted by the plan’s advisory committee did not permit a repayment term in excess of years under the circumstances the board minutes authorizing the loan required that the loan be paid off at the end of years through a balloon payment and petitioner instructed his accountant to provide him with an amortization of the loan so that he would know the proper amount of the necessary balloon payment petitioner therefore requests this court to treat the promissory note as if it had been reformed to explicitly include the 5-year balloon payment provision we need not resolve the issue of whether petitioner’s loan constitutes a taxable_distribution under sec_72 p a based on the failure of the loan to meet the 5-year repayment requirement of sec_72 b even if we were to find as petitioner reguests that the loan by its terms was required to be paid off in its fifth year through a balloon payment of the then outstanding principal balance the loan would fail to satisfy the requirements of sec_72 c we discuss this point below petitioner contends that a court of equity could have reformed the promissory note to comply with the intent of the parties citing boone v grier p 2d ariz app petitioner argues that formal reformation of the note was not necessary in this context because petitioner treated the note as so reformed in both his capacity as plan trustee and plan participant obligor -- - substantially level amortization in order for a loan to qualify for the sec_72 p exception to taxable_distribution treatment the loan must provide for substantially level amortization over its term see sec_72 c the substantially level amortization requirement under sec_72 c has been interpreted as requiring that payment of principal and interest be made in substantially level amounts over the term of the loan see estate of gray v commissioner tcmemo_1995_421 if we treat the promissory note as requiring a balloon payment in the fifth year then the promissory note would call for monthly payments of dollar_figure and a final balloon payment of dollar_figure the balloon payment is more than times larger than the regular monthly payment and more than percent of the initial principal balance from a textual standpoint these payments simply cannot be characterized as substantially level froma policy standpoint one of the stated purposes behind the enactment of sec_72 c was to prevent taxpayers from currently enjoying plan assets through the use of balloon payment loans the rules governing the tax treatment of loans from certain tax-favored plans are intended to limit the extent to which an employee may currently use assets held by a plan for nonretirement purposes and to ensure that loans are actually repaid within a reasonable period however there is concern that the present rules do not prevent an employee from effectively maintaining a permanent outstanding dollar_figure loan balance through the use of balloon repayment obligations from third parties h rept pincite 1986_3_cb_1 s rept pincite 1986_3_cb_1 emphasis added accordingly we hold that the balloon payment provision which petitioner requests we incorporate into the promissory note would cause the loan to violate the requirements of sec_72 p c conclusion as to sec_72 if we were to interpret the promissory note according to its express provisions then petitioner’s loan would violate the year repayment reguirement of sec_72 b i if we incorporate into the promissory note a provision calling for a balloon payment at the end of the fifth year of the loan then the loan fails to provide for substantially level amortization as required by sec_72 c thus under either possible interpretation of the promissory note petitioner’s loan fails to gualify for the sec_72 exception the loan therefore constitutes a taxable_distribution pursuant to sec_72 p a b tax on barly distributions sec_72 provides for a 10-percent additional tax on early distributions from a qualified_pension plan see chapman v commissioner tcmemo_1997_147 sec_72 sets forth specific exemptions petitioner does not argue that any of the statutory exceptions applies to him accordingly we sustain respondent’s determination as to the sec_72 additional tax c accuracy-related_penalty pursuant to sec_6662 respondent determined an accuracy-related_penalty of percent of the amount of the underpayment attributable to a substantial_understatement of tax in the alternative respondent imposed the accuracy-related_penalty on the amount of the underpayment due to negligence or disregard of the rules and regulations respondent’s determinations are presumed to be correct and petitioner bears the burden of proving that the accuracy-related_penalty does not apply see rule a a substantial_understatement of tax is defined as an understatement_of_tax that exceeds the greater of percent of the tax required to be shown on the return or dollar_figure see sec_6662 d a the understatement is reduced to the extent the taxpayer has adequately disclosed his or her position and has a reasonable basis for the tax treatment of the item or has substantial_authority for the tax treatment of the item see sec_6662 b sec_6662 defines negligence as any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and disregard as any careless reckless or intentional disregard whether applied based on a substantial_understatement of tax or negligence or disregard of the rules or regulations the accuracy-related_penalty is not imposed with respect to any portion of the underpayment as to which the taxpayer acted with reasonable_cause and in good_faith see sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances see sec_1_6664-4 income_tax regs see also hickman v commissioner tcmemo_1997_545 relevant factors include the taxpayer’s efforts to assess his proper tax_liability including the taxpayer’s reasonable and good-faith reliance on the advice of a professional such as an accountant see jorgenson v commissioner tcmemo_2000_38 sec_1 b income_tax regs petitioner cites his intent to comply with sec_72 for the purpose of showing that he acted with reasonable_cause and good_faith in not reporting the loan as a taxable_distribution on his income_tax return petitioner hired a qualified_plan administrator on whose advice he relied at the time of entering into the loan the minutes of the board meeting that were prepared contemporaneously with the loan indicate that petitioner relied upon information from annie in edberg’s office for the proposition that he could amortize the loan over years as long as it was repaid with a balloon payment within years furthermore petitioner provided his accountant with the relevant loan documents as reflected in the amortization schedule prepared by petitioner’s accountant the accountant was aware that petitioner borrowed dollar_figure from the plan the payment of which was to be amortized over years the same accountant prepared petitioner’s income_tax return based on the record before us we find that petitioner acted with reasonable_cause and in good_faith in reporting his income_tax_liability accordingly the accuracy-related_penalty does not apply in reaching our holdings herein we have considered all arguments made by the parties and to the extent not mentioned above we find them to be irrelevant or without merit to reflect the foregoing decision will be entered under rule
